McMurray, Presiding Judge.
Via traffic citation, defendant was accused of violating OCGA § 40-6-391 (a) (4). After being tried in the Municipal Court of the City of Manchester, defendant was found guilty and appealed to the Superior Court of Meriwether County. The Superior Court affirmed the judgment of the Municipal Court, and defendant appeals. Held:
In her sole enumeration of error, defendant contends the Superior Court erred in affirming the judgment of the Municipal Court because the evidence was insufficient to support her conviction.
Following her arrest, defendant was given a breathalyzer test on an Intoximeter 3000 machine. The test yielded a .14 blood/alcohol concentration result. A second test, administered only minutes later, yielded a .16 blood/alcohol concentration result. Defendant argues that her conviction cannot rest upon these test results because an Intoximeter 3000 machine has a margin of error of .01 and numerous substances, such as acetone, have been known to interfere with the test. This argument is without merit. The test results were more than sufficient to support defendant’s conviction beyond a reasonable doubt. See Brannan v. State, 261 Ga. 128, 129 (3) (401 SE2d 269). The mere fact that an Intoximeter 3000 machine “has some margin for error or may give an erroneous result under certain circumstances” does not diminish the evidentiary value of the test results. Lattarulo v. State, 261 Ga. 124, 126 (3), 127 (401 SE2d 516).

Judgment affirmed.


Sognier, C. J., and Cooper, J., concur.